Exhibit 10.41

INDEPENDENT CONSULTING AGREEMENT

This Independent Consulting Agreement (“Agreement”), effective as of the 2nd day
of July 2007 (“Effective Date”) is entered into by and between CATCHER HOLDINGS,
INC., a Delaware corporation (herein referred to as the “Company”) and SALZWEDEL
FINANCIAL COMMUNICATIONS, INC., an Oregon corporation (herein referred to as the
“Consultant”).

RECITALS

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the NASDAQ Pink Sheets

WHEREAS, Company desires to engage the services of Consultant to represent the
company in investors’ communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing immediately and ending on July 3rd,
2008 unless otherwise terminated earlier as provided herein.

2. Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services through its officers and employees
during the term specified in Section 1, above.

(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;

(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts, and financial public relations professionals;

(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

(d) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;



--------------------------------------------------------------------------------

(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
reviewing press releases before they are released by the Company as well as
reports and other communications with or to shareholders, the investment
community and the general public; consulting with respect to the timing, form,
distribution and other matters related to such releases, reports and
communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks, and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;

(f) Upon and with the Company’s direction and written approval, disseminate
information regarding the Company to shareholders, brokers, dealers, other
investment community professionals and the general investing public;

(g) Upon and with the Company’s direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

(h) At the Company’s request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and

(i) Otherwise perform as the Company’s consultant for public relations and
relations with financial professionals.

3. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that neither the price of the Company’s Common Stock, nor the trading volume of
the Company’s common stock hereunder measure Consultant’s performance of its
duties. It is also understood that the Company is entering into this Agreement
with Consultant, a corporation and not any individual member or employee
thereof, and, as such, Consultant will not be deemed to have breached this
Agreement if any member, officer or director of the Consultant leaves the firm
or dies or becomes physically unable to perform any meaningful activities during
the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement.



--------------------------------------------------------------------------------

4. Remuneration.

4.1    (a) For undertaking this engagement, for previous services rendered, and
for other good and valuable consideration, the Company agrees to issue, or have
issued, to the Consultant a “Commencement Bonus” of One million four hundred
thousand (1,400,000) shares of the Company’s Common Stock (“Common Stock” and
such shares, collectively, the “Shares”) subject to the terms and provisions
found in section 11 of this agreement. This Commencement Bonus shall be fully
paid and non-assessable and stock certificates representing the Commencement
Bonus shall be issued and delivered to Consultant within 30 days of execution of
this Agreement. Additionally the Company agrees to pay Consultant the sum of
$6000.00 cash per month due and payable on the 2nd of each month of this
Agreement.

(b) Consultant agrees that the Company may, in its sole discretion, cause one or
more shareholders of the Company to deliver any of or all of the Shares to be
issued and delivered to Consultant hereunder.

4.2 The Company or its assigns agrees that it will grant “piggy-back”
registration rights to all Shares issued or to be issued to Consultant hereunder
in a registration statement filed by the Company with the SEC on Forms SB-2, S-3
or other appropriate form relating to the resale of restricted shares subject to
“cut-back” provisions and other regulatory decisions by the SEC. The Company
agrees to file such a registration statement no later than January, 1st, 2008.
Consultant agrees that it will not sell or transfer any of these Shares issued
to it hereunder prior to the earlier of July 3rd, 2008 or the termination of
this Agreement by the Company.

4.3 Company warrants that the Shares issued to Consultant under this Agreement
by the Company shall be or have been validly issued, fully paid and
non-assessable and that the Company’s board of directors has or shall have duly
authorized the issuance and any transfer of them to Consultant.

4.4 Consultant acknowledges that the Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and accordingly are “restricted securities” within the
meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the Company has received an opinion of counsel and in form
reasonably satisfactory to the Company that such resale or transfer is exempt
from the registration requirements of that Securities Act. Consultant agrees
that during the term of this Agreement, that it will not sell or transfer any of
the Shares issued to it hereunder, except to the Company; nor will it pledge or
assign such Shares as collateral or as security for the performance of any
obligation, or for any other purpose.

4.5 In connection with the acquisition of the Shares, Consultant represents and
warrants to Company, to the best of its/his knowledge, as follows:

(a) Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Shares, and any additional information that the
Consultant has requested.

(b) Consultant’s investment in restricted securities is reasonable in relation
to the Consultant’s net worth. Consultant has had experience in investments in
restricted and publicly traded securities, and Consultant has had experience in
investments in speculative securities and other investments that involve the
risk of loss of investment. Consultant acknowledges that an



--------------------------------------------------------------------------------

investment in the Shares is speculative and involves the risk of loss.
Consultant has the requisite knowledge to assess the relative merits and risks
of this investment without the necessity of relying upon other advisors, and
Consultant can afford the risk of loss of his entire investment in the Shares.
Consultant is an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act.

(c) Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

5. Finder’s Fee.

5.1 It is understood that , in the event Consultant directly introduces Company
to a merger and/or acquisition candidate, not already having a preexisting
relationship with Company, by whom 100% of the stock or assets of the Company
ultimately is acquired, or with whom Company acquires, in each case during the
term of this Agreement or within twelve (12) months following the termination of
this agreement, Company agrees to compensate Consultant for such services with a
“finder’s fee” in the amount of 5% of total gross consideration received by the
Company or its stockholders, or paid by the Company in connection with such
merger and/or acquisition, such fee to be payable on or after the closing of the
transaction in the same form of consideration received by the seller/merged
company.

5.2 It is also understood that in the event Consultant introduces Company to a
merger and/or acquisition candidate, indirectly through another intermediary,
not already having a preexisting relationship with Company, by whom 100% of the
stock or assets of the Company, or its nominees, ultimately is acquired, or whom
Company acquires, in each case during the term of this Agreement or within
twelve (12) months following the termination of this agreement, Company agrees
at its sole discretion to compensate Consultant for such services with a
“finder’s fee” in the amount of 2.5% of total gross
consideration received by the Company or its stockholders, or paid by the
Company in connection with such merger and/or acquisition, such fee to
be payable in the same form of consideration received by the seller/merged
company. This will be in addition to any fees payable by Company to any other
intermediary, if any, which shall be per separate agreements negotiated between
Company and such other intermediary.

5.3 It is also understood that in the event Consultant introduces Company to a
strategic or business partner, not already having a preexisting relationship
with Company, with whom Company, or its nominees, ultimately enters into a
business alliance during the term of this agreement, Company agrees to
compensate Consultant, for such services with a “finder’s fee” in the amount of
5% of total gross revenue provided by such business alliance, for a period of
one year from the start of the business alliance, such fee to be payable in cash
within 10 days of Company’ receipt of said revenue.

6. Permissible Finder. In reliance upon Consultant’s foregoing representations,
warranties and covenants, Company appoints Consultant as a finder.

7. Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets wherein the Company becomes a minority constituent of the combined
Company. In the event of such merger or acquisition, all compensation to



--------------------------------------------------------------------------------

Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by Company herein. Consultant shall not assign its rights or delegate
its duties hereunder without the prior written consent of Company.

8. Expenses. Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items (travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement. The Company agrees and understands that Consultant will not be
responsible for preparing or mailing due diligence and/or investor packages on
the Company, and that the Company will have some means to prepare and mail out
investor packages at the Company’s expense.

9. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney’s fees as incurred with respect thereto resulting from
Consultant’s communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant’s
communication or dissemination of information not provided or authorized by the
Company.

10. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a security
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.



--------------------------------------------------------------------------------

11. Termination

(a) Within 120 days of the execution of this Agreement, the Company will have
the right to deliver a Notice of Termination and Consultant will return 50% of
the 1,400,000 shares, (or 700,000 shares) it was granted hereunder. This action
will result in the immediate termination of this Consulting Agreement and
Consultant will not be further obligated for services. If the Consultant fails
to return said shares of common stock to the Company within 15 days of notice of
termination, the Company has the right to cancel the 700,000 shares.

(b) The Company has the exclusive right to terminate this Agreement at any time
during the term of this Agreement, upon providing Consultant five (5) days
written Notice of Termination. Consultant will not be obligated to return any of
the shares it was granted hereunder if this Notice of Termination is made after
the first 120 days of this Agreement.

12. Legal Representation. Each of Company and Consultant represents that they
have consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.

13. Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

14. Attorney’s Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

15. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.



--------------------------------------------------------------------------------

16. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

To the Company:

CATCHER HOLDINGS, INC.

Hal Turner, CEO

44084 Riverside Drive

Leesburg, Virginia 20176

(703) 723 - 2700

Fax-(703) 729-9381

rturner@catcherinc.com

To the Consultant:

Salzwedel Financial Communications, Inc.

Jeffrey L. Salzwedel, President

1800 SW Blankenship Rd. Suite 275

West Linn, OR 97068

Fax – (503) 722-7311

Jeff@sfcinc.com

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

17. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Oregon. The
parties agree that Multnomah County, Oregon will be the venue of any dispute and
will have jurisdiction over all parties.

18. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Multnomah County, OR in accordance with the applicable rules of the American
Arbitration Association, Commercial Dispute Resolution Procedures, and judgment
on the award rendered by the arbitrator(s) shall be binding on the parties and
may be entered in any court having jurisdiction.



--------------------------------------------------------------------------------

19. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

AGREED TO:

 

Company: CATCHER HOLDINGS, INC. By:  

/s/ Hal Turner

Name:   Hal Turner Title:   CEO and its duly authorized agent Consultant:
SALZWEDEL FINANCIAL COMMUNICATIONS, INC. By:  

/s/ Jeffrey L. Salzwedel

Name:   Jeffrey L. Salzwedel Title:   President and its duly authorized agent